5 F.3d 546NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Dorothy R. JOY, as Administratrix and PersonalRepresentative of the Estate of Victoria Gimarelli,deceased;  Harlan Joy;  Dorothy R. Joy;  Gus Gary Gimarelli;Gerald McNamara;  Jessica McNamara, as Co-Administratorsand Personal Representatives of the Estate of Mary LynneMcNamara, deceased;  Gerald McNamara;  Jessica McNamara, Plaintiffs,v.SCHNEIDER NATIONAL, INC., a Nevada corporation;  SchneiderNational Leasing, Inc., a Nevada corporation;  SchneiderNational Carriers, Inc., a Nevada corporation;  SchneiderTransport, Incorporated, a Wisconsin corporation;  SchneiderTank Lines, Inc., an Illinois corporation;  Ted G. Crawford,Defendants-Third-party-Plaintiffs-Appellants.DOES 1 TO 25, Defendants-Third-Party-Plaintiffs,v.HOLLAND HITCH CO., a Michigan corporation;  Rissler &McMurry Co., a Wyoming corporation,Third-Party-Defendants-Appellees.
No. 90-8007.
United States Court of Appeals, Tenth Circuit.
Aug. 16, 1993.

Before McKAY, Chief Judge, LOGAN, and ANDERSON, Circuit Judges.
ORDER AND JUDGMENT*
PER CURIAM.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Appellants seek reversal of a decision of the district court dismissing their third-party indemnity complaint against appellees Holland Hitch Company and Rissler & McMurry Company.  Earlier this year, this court considered the exact same issue raised here in the companion to this appeal.  See Horowitz v. Schneider Nat'l, Inc., 992 F.2d 279, 280 (10th Cir.1993).  In Horowitz, we reversed the district court judgment, determining that dismissal of the third-party complaint was improper.  Id. at 282.


3
After the Horowitz opinion was filed, this court entered an order directing the parties to show cause why Horowitz is not dispositive of this appeal.  The court has now received responses to that order.  The parties agree that Horowitz is dispositive.  Consequently, we adopt the reasoning of that opinion here.  The decision of the United States District Court for the District of Wyoming is REVERSED, and the matter is REMANDED for further proceedings consistent with this court's opinion in Horowitz v. Schneider National, Inc., 992 F.2d 279 (10th Cir.1993).



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3